Exhibit 10.1

 

SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (this “Agreement”) is entered into by and
between Wayside Technology Group, Inc., a Delaware corporation (the “Company”),
on behalf of itself, its subsidiaries, and other corporate affiliates and each
of their respective employees, officers, directors, owners, shareholders, and
agents (collectively referred to as the “Company Group”), and Simon F. Nynens,
an individual residing at 56 Oakes Road, Little Silver, NJ 07739 (the
“Executive”).  The Company and the Executive may be referred to herein
individually as a “Party” and collectively as the “Parties”.  This Agreement
will become effective on the day following the seven-day revocation period
described in Section 6(h) (the “Effective Date”).

 

In consideration of the premises, mutual promises, and agreements of the Parties
set forth in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which the Parties hereby acknowledge, the Parties
agree to the following:

 

1.                                      Separation Date.  The Parties
acknowledge and agree that Executive is voluntarily resigning from his
employment with the Company and as a member of the Board of Directors of the
Company as of May 11, 2018 (the “Separation Date”).  The Parties agree that as
of the Separation Date, the Executive will have no further privileges, duties,
or obligations to the Company, except as provided in this Agreement.  After the
Separation Date, the Executive will not represent himself as being an employee,
officer, director, attorney, agent, or representative of the Company for any
purpose.

 

2.                                      Return of Property.  The Executive
represents and warrants that he has returned to the Company all Company
property, including identification cards or badges, access codes or devices,
keys, laptops, computers, telephones, mobile phones, hand-held electronic
devices, credit cards, electronically stored documents or files, physical files,
and any other Company property in the Executive’s possession.  Such property
also includes, without limitation, any originals, copies, and abstracts
containing any Confidential Information (as defined below in Section 7(b)) in
Employee’s possession or control.

 

3.                                      Executive Representations.  The
Executive specifically represents, warrants, and confirms that the Executive:

 

(a)                                 has not filed any claims, complaints, or
actions of any kind against the Company Group with any court of law, or local,
state, or federal government or agency;

 

(b)                                 has been properly paid for all hours worked
for the Company;

 

(c)                                  has received all commissions, bonuses, and
other compensation due to the Executive (including but not limited to any
amounts owed under that certain Employment Agreement between the Executive and
the Company dated as of January 12, 2006 (the “Employment Agreement”), with the
exception of the (i) Executive’s final payroll check for salary through and
including the Separation Date, (ii) accrued and unpaid vacation in an amount
equal to $43,000, and (iii) unreimbursed business expenses in an amount equal to
$16,000, all of

 

--------------------------------------------------------------------------------


 

which will be paid on or before the next regularly scheduled payroll date for
the pay period including the Separation Date; and

 

(d)                                 has not engaged in, and is not aware of, any
unlawful conduct relating to the business of the Company Group.

 

4.                                      Separation Benefits.

 

(a)                                       Provided that the Executive executes
this Agreement and does not revoke it within the time period described in
Section 6(h), the Company agrees to pay to the Executive the following benefits
(collectively, the “Separation Benefits”):

 

(i)                                     a cash payment of $700,000, which shall
be payable to the Executive in twelve (12) consecutive, equal monthly
installments on the fifteenth of each month, commencing in the month next
following the month in which the Separation Date occurs.  Notwithstanding the
foregoing, monthly payments shall be delayed until the earlier to occur of the
Executive’s death or the date that is six (6) months and one (1) day following
the Effective Date (the “Delay Period”).  Upon the expiration of the Delay
Period, all payments delayed pursuant to this Section 4(a)(i) shall be paid to
the Executive in a lump sum, and any remaining payments due under this
Section 4(a)(i) shall be payable at the same time and in the same form as such
amounts would have been paid in accordance with their original payment schedule;

 

(ii)                                  a one-time cash payment of $29,166.67
(i.e. one month of current annual base salary of the Executive) in exchange for
the Executive’s cooperation as set forth in Section 9 herein to be paid to the
Executive in a lump sum within thirty (30) days after the Separation Date;

 

(iii)                               on the Effective Date, all stock options and
stock awards issued to the Executive shall become fully vested and become
immediately exercisable and remain exercisable through their original terms with
all rights therein;

 

(iv)                              the Executive shall be entitled to continue to
make use of the automobile currently leased by the Company for use by the
Executive for a period of twelve (12) months following the Separation Date and
the Company shall be responsible for the lease payments and insurance during
such twelve (12) month period and the Executive shall be responsible for all
such other costs associated with the automobile (e.g., repairs, maintenance,
gasoline, oil, tires, etc.); and

 

(v)                                 If the Executive timely and properly elects
COBRA continuation coverage under the Company’ current group health plan, the
Executive (and his dependents, to the extent that they were participants in the
group health plan as of May 10, 2018) will be permitted to continue
participation in the Company’s health plan under COBRA and the Company agrees to
pay the COBRA premiums on behalf of the Executive and applicable dependents at
the contribution level in effect for active employees until the earliest of:
(i) the expiration of eighteen (18) months following the Separation Date;
(ii) when the Executive becomes covered under another employer’s health plan; or
(iii) the expiration of the maximum COBRA continuation coverage period for which
the Executive is eligible under federal law. At the end of this period, the
Executive shall be eligible to continue coverage, pursuant to COBRA,

 

2

--------------------------------------------------------------------------------


 

and shall be responsible for the entire COBRA premium for the remainder of the
applicable COBRA continuation period.

 

(b)                                 As required by law, payments made under this
Agreement will be subject to FICA, FUTA, and New Jersey Unemployment Tax, as
well as federal and New Jersey income tax withholding.  The Parties acknowledge
and agree that the Company Group has no other tax liability under this
Agreement.

 

(c)                                  The Executive understands, acknowledges,
and agrees that the Separation Benefits exceed what the Executive is otherwise
entitled to receive on separation from employment, and that these benefits are
being given as consideration in exchange for executing this Agreement and the
general release contained herein.  Nothing in this Agreement shall be deemed or
construed as an express or implied policy or practice of the Company Group to
provide these or other benefits to any individuals other than the Executive and
his dependents.

 

5.                                      Release; Waiver and Covenant Not to Sue.

 

(a)                                 Executive’s General Release and Waiver of
Claims.  In exchange for the consideration provided in this Agreement, the
Executive on behalf of himself and his heirs, executors, representatives,
agents, insurers, administrators, successors, and assigns (collectively, the
“Releasors”) irrevocably and unconditionally fully and forever waive, release,
and discharge the Company Group, including each member of the Company Group’s
parents, subsidiaries, affiliates, predecessors, successors, and assigns, and
all of their respective officers, directors, employees, shareholders, trustees
and partners, in their corporate and individual capacities (collectively, the
“Releasees”), from any and all claims, demands, actions, causes of actions,
obligations, judgments, rights, fees, damages, debts, obligations, liabilities,
and expenses (inclusive of attorneys’ fees) of any kind whatsoever
(collectively, “Claims”), whether known or unknown, from the beginning of time
through the Effective Date, including, without limitation, any claims under any
federal, state, local, or foreign law, that Releasors may have, have ever had,
or may in the future have arising out of, or in any way related to the
Executive’s hire, benefits, employment, termination, or separation from
employment with the Company Group and any actual or alleged act, omission,
transaction, practice, conduct, occurrence, or other matter, including, but not
limited to:

 

(i)                                     any and all claims under Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act, the Family
and Medical Leave Act (with respect to existing but not prospective claims), the
Fair Labor Standards Act, the Equal Pay Act, the Employee Retirement Income
Security Act, (with respect to unvested benefits), the Civil Rights Act of 1991,
Section 1981 of U.S.C. Title 42, the Worker Adjustment and Retraining
Notification Act, the National Labor Relations Act, the Age Discrimination in
Employment Act, the Uniform Services Employment and Reemployment Rights Act, the
Genetic Information Nondiscrimination Act, the New Jersey Law Against
Discrimination, the New Jersey Family Medical Leave Act, the New Jersey
Conscientious Employee Protection Act, the New Jersey Wage Payment Law, the New
Jersey Wage and Hour Law, retaliation claims under the New Jersey Workers’
Compensation Act, the New Jersey Equal Pay Act, the New Jersey Civil Union Act,
the New Jersey Smoking Law, all including any amendments and their respective

 

3

--------------------------------------------------------------------------------


 

implementing regulations, and any other federal, state, local, or foreign law
(statutory, regulatory, or otherwise) that may be legally waived and released;

 

(ii)                                  any and all claims for compensation of any
type whatsoever, including but not limited to claims for salary, wages, bonuses,
commissions, incentive compensation, vacation, and severance that may be legally
waived and released, including, but not limited to, any amounts owed to the
Executive under the Employment Agreement;

 

(iii)                               any and all claims arising under tort,
contract, and quasi-contract law, including but not limited to claims of breach
of an expressed or implied contract, tortious interference with contract or
prospective business advantage, breach of the covenant of good faith and fair
dealing, promissory estoppel, detrimental reliance, invasion of privacy,
nonphysical injury, personal injury or sickness or any other harm, wrongful or
retaliatory discharge, fraud, defamation, slander, libel, false imprisonment,
and negligent or intentional infliction of emotional distress; and

 

(iv)                              any and all claims for monetary or equitable
relief, including but not limited to attorneys’ fees, back pay, front pay,
reinstatement, experts’ fees, medical fees or expenses, costs, and
disbursements.

 

By referencing the laws above, the Company does not admit to coverage of the
Company Group or the Releasees under any of these laws.  The Executive
represents that the Executive has not assigned or transferred, or purported to
assign or transfer, any of the claims released in this Section 5 or any portion
thereof or interest therein to any third party prior to the Effective Date.

 

(b)                                 Settlement, Accord, Satisfaction and
Covenant Not to Sue.  The Executive acknowledges that this Agreement constitutes
a full settlement, accord and satisfaction of all Claims covered by the
provisions of Section 5(a).  The Executive promises not to sue or file any Claim
against any of the Releasees in any court of law based on any alleged right,
claim, act, or omission arising or occurring before the Effective Date, whether
known or unknown at the time of execution.  The Executive also agrees to waive
the right to receive future monetary recovery directly from the Company or
Releasees, including Company payments that result from any complaints or charges
that the Executive files with any governmental agency (including the Equal
Employment Opportunity Commission) or that are filed on the Executive’s behalf.

 

(c)                                  Claims Not Released by the Executive. 
Notwithstanding the foregoing, it is understood by the Parties that the
Executive is not releasing any claims that may arise under the terms of this
Agreement or that may arise out of events occurring after the Effective Date or
that may not be released as a matter of law.  Finally, the Executive is not
releasing claims to any benefits that The Executive already is entitled to
receive under any of the Company’s employee benefit plans, or any right the
Executive has to benefits under workers’ compensation laws, unemployment
compensation laws or the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”).  However, the Executive understands and acknowledges that nothing
herein is intended to, nor shall it be construed to, require the Company to
institute or continue in effect any particular plan or benefit sponsored by the
Company.  The Company hereby reserves the right to amend or terminate any of its
compensation or benefit programs at any time in accordance with the procedures
set forth in such plans or programs.

 

4

--------------------------------------------------------------------------------


 

6.                                      Knowing and Voluntary Acknowledgment. 
The Executive specifically agrees and acknowledges that:

 

(a)                                 the Executive has read this Agreement in its
entirety and understands all of its terms;

 

(b)                                 by this Agreement, the Executive has been
advised of the right to consult with an attorney before executing this Agreement
and has consulted with such counsel as the Executive deemed necessary;

 

(c)                                  the Executive knowingly, freely, and
voluntarily assents to all of its terms and conditions including, without
limitation, the waiver, release, and covenants contained in it;

 

(d)                                 the Executive is executing this Agreement,
including the waiver and release, in exchange for good and valuable
consideration in addition to anything of value to which the Executive is
otherwise entitled;

 

(e)                                  the Executive is not waiving or releasing
rights or claims that may arise after the Executive executes this Agreement;

 

(f)                                   the Executive understands that the waiver
and release in this Agreement is being requested in connection with the
Executive’s separation of employment from the Company Group;

 

(g)                                  the Executive was given at least twenty-one
(21) days to consider the terms of this Agreement and consult with an attorney
of the Executive’s choice, although the Executive may sign it sooner if desired;
and

 

(h)                                 the Executive understands that the Executive
has seven (7) days from signing this Agreement to revoke his execution of this
Agreement by delivering notice of revocation to Steve DeWindt at the Company by
email/fax/overnight delivery before the end of this seven-day period.

 

7.                                      Post-Termination Obligations and
Restrictive Covenants.

 

(a)                                 Acknowledgment.  The Executive understands
and acknowledges that by virtue of the Executive’s employment with the Company,
the Executive had access to and knowledge of Confidential Information, was in a
position of trust and confidence with the Company Group, and benefitted from the
Company Group’s goodwill.  The Executive further understands and acknowledges
that the Company has expended and will continue to expend substantial time,
money, effort and other resources to develop its client goodwill, client
relationships, trade secrets and Confidential Information, and that the Company
has a legitimate business interest in protecting the same.  The Executive
understands and acknowledges that the Company Group invested significant time
and expense in developing the Confidential Information and goodwill.  The
Executive further understands and acknowledges that the restrictive covenants
below are necessary to protect the Company Group’s legitimate business interests
in its Confidential Information and goodwill.  The Executive further understands
and acknowledges that the Company Group’s ability to reserve these for the
exclusive knowledge

 

5

--------------------------------------------------------------------------------


 

and use of the Company Group is of great competitive importance and commercial
value to the Company Group and that the Company Group would be irreparably
harmed if the Executive violates the restrictive covenants below.

 

(b)                                 Confidential Information.

 

(i)                                     The Executive understands and
acknowledges that during the course of employment with the Company, the
Executive has had access to and learned about confidential, secret, and
proprietary documents, materials, and other information, in tangible and
intangible form, of and relating to the Company Group and its businesses and
existing and prospective customers, suppliers, investors, and other associated
third parties (“Confidential Information”).  The Executive further understands
and acknowledges that this Confidential Information and the Company’s ability to
reserve it for the exclusive knowledge and use of the Company Group is of great
competitive importance and commercial value to the Company, and that improper
use or disclosure of the Confidential Information by the Executive might cause
the Company to incur financial costs, loss of business advantage, liability
under confidentiality agreements with third parties, civil damages, and criminal
penalties.

 

(ii)                                  For purposes of this Agreement,
Confidential Information includes, but is not limited to, all information not
generally known to the public, in spoken, printed, electronic, or any other form
or medium, relating directly or indirectly to: business processes, practices,
methods, policies, plans, publications, documents, research, operations,
services, strategies, techniques, agreements, contracts, terms of agreements,
transactions, potential transactions negotiations, pending negotiations,
know-how, trade secrets, computer programs, computer software, applications,
operating systems, software design, web design, work-in-process, databases,
manuals, records, articles, systems, material, sources of material, supplier
information, vendor information, financial information, results, accounting
information, accounting records, legal information, marketing information,
advertising information, pricing information, credit information, design
information, payroll information, staffing information, personnel information,
employee lists, supplier lists, vendor lists, developments, reports, internal
controls, security procedures, graphics, drawings, sketches, market studies,
sales information, revenue, costs, formulae, notes, communications, algorithms,
product plans, designs, styles, models, ideas, audiovisual programs, inventions,
unpublished patent applications, original works of authorship, discoveries,
experimental processes, experimental results, specifications, customer
information, customer lists, client information, client lists, manufacturing
information, factory lists, distributor lists, and buyer lists of the Company
Group or its businesses or any existing or prospective customer, supplier,
investor, or other associated third party, or of any other person or entity that
has entrusted information to the Company in confidence.  The Executive
understands that the above list is not exhaustive, and that Confidential
Information also includes other information that is marked or otherwise
identified as confidential or proprietary, or that would otherwise appear to a
reasonable person to be confidential or proprietary in the context and
circumstances in which the information is known or used.

 

(iii)                               The Executive agrees and covenants:

 

(1)                                 to treat all Confidential Information as
strictly confidential;

 

6

--------------------------------------------------------------------------------


 

(2)                                 not to directly or indirectly disclose,
publish, communicate, or make available Confidential Information, or allow it to
be disclosed, published, communicated, or made available, in whole or part, to
any entity or person whatsoever (including other employees of the Company Group)
not having a need to know and authority to know and use the Confidential
Information in connection with the business of the Company Group and, in any
event, not to anyone outside of the direct employ of the Company Group; and

 

(3)                                 not to access or use any Confidential
Information, and not to copy any documents, records, files, media, or other
resources containing any Confidential Information, or remove any such documents,
records, files, media or other resources from the premises or control of the
Company Group, except.

 

(iv)                              Nothing in this Agreement shall be construed
to prevent disclosure of Confidential Information as may be required by
applicable law or regulation, or pursuant to the valid order of a court of
competent jurisdiction or an authorized government agency, provided that the
disclosure does not exceed the extent of disclosure required by such law,
regulation, or order. The Executive shall promptly provide written notice of any
such order to an authorized officer of the Company.

 

(v)                                 Notwithstanding anything herein to the
contrary, the Executive shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that
(i) is made in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney and solely for the purpose of
reporting or investigating a suspected violation of law or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  In addition, if the Executive files a lawsuit for
retaliation for reporting a suspected violation of law, the Executive may
disclose the trade secret to his or her attorney and use the trade secret
information in the court proceeding, as long as the Executive files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.

 

(c)                                  Non-Competition.  Because of the Company
Group’s legitimate business interests as described in this Agreement and the
good and valuable consideration offered to the Executive, for the one (1) year
period immediately following the Separation Date (the “Restricted Period”), the
Executive agrees and covenants not to engage in any Competitive Activity within
any state, country, region or locality in which the Company Group was doing
business or marketing its products or services as of the Effective Date.  For
purposes of this non-compete clause, “Competitive Activity” means to, directly
or indirectly, in whole or in part, engage in, provide services to, or otherwise
participate in, whether as an employee, employer, owner, operator, manager,
advisor, consultant, agent, partner, director, stockholder, officer, volunteer,
intern, or any other similar capacity, any entity engaged in a business that is
competitive with the business of the Company Group.  Without limiting the
foregoing, Competitive Activity also includes activity that may require or
inevitably require disclosure of trade secrets, proprietary information, or
Confidential Information.  Nothing in this Agreement prohibits the Executive
from purchasing or owning less than five percent (5%) of the publicly

 

7

--------------------------------------------------------------------------------


 

traded securities of any corporation, provided that the Executive’s ownership
represents a passive investment and that the Executive is not a controlling
person of, or a member of a group that controls, the corporation.

 

(d)                                 Non-Solicitation of Employees.  The
Executive understands and acknowledges that the Company has expended and
continues to expend significant time and expense in recruiting and training its
employees and that the loss of employees would cause significant and irreparable
harm to the Company.  The Executive agrees and covenants not to directly or
indirectly solicit, hire, recruit, attempt to hire or recruit, or induce the
termination of employment of any employee of the Company Group during the
Restricted Period.

 

(e)                                  Non-Solicitation of Customers.  The
Executive understands and acknowledges that the Company has expended and
continues to expend significant time and expense in developing customer
relationships, customer information, and goodwill, and that because of the
Executive’s experience with and relationship to the Company Group, the Executive
has had access to and learned about much or all of the Company Group’s Customer
Information. “Customer Information” includes, but is not limited to, names,
phone numbers, addresses, email addresses, order history, order preferences,
chain of command, pricing information, and other information identifying facts
and circumstances specific to the customer and relevant to sales/services.  The
Executive understands and acknowledges that loss of any of these customer
relationships or goodwill will cause significant and irreparable harm to the
Company.  The Executive agrees and covenants, during the Restricted Period, not
to directly or indirectly solicit, contact (including but not limited to
communications using email, regular mail, express mail, telephone, fax, instant
message, social media, or any other oral, written, or electronic transmission),
attempt to contact, or meet with the Company Group’s current, former, or
prospective customers for purposes of offering or accepting goods or services
similar to or competitive with those offered by the Company Group.

 

8.                                      Proprietary Rights.

 

(a)                                 Work Product.  The Executive acknowledges
and agrees that all writings, works of authorship, technology, inventions,
discoveries, ideas and other work product of any nature whatsoever, that were
created, prepared, produced, authored, edited, amended, conceived or reduced to
practice by the Executive individually or jointly with others during the term of
his employment with the Company and relating in any way to the business or
contemplated business, research or development of the Company (regardless of
when or where the Work Product is prepared or whose equipment or other resources
is used in preparing the same) or created using the resources, time, facilities,
supplies or trade secrets of the Company and all printed, physical and
electronic copies, all improvements, rights and claims related to the foregoing,
and other tangible embodiments thereof (collectively, “Work Product”), as well
as any and all rights in and to copyrights, trade secrets, trademarks (and
related goodwill), mask works, patents and other intellectual property rights
therein arising in any jurisdiction throughout the world and all related rights
of priority under international conventions with respect thereto, including all
pending and future applications and registrations therefor, and continuations,
divisions, continuations-in-part, reissues, extensions and renewals thereof
(collectively, “Intellectual Property Rights”), shall be the sole and exclusive
property of the Company.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Work Made for Hire; Assignment.  The
Executive acknowledges that, by reason of being employed by the Company at the
relevant times, to the extent permitted by law, all of the Work Product
consisting of copyrightable subject matter is “work made for hire” as defined in
17 U.S.C. § 101 and such copyrights are therefore owned by the Company.  To the
extent that the foregoing does not apply, the Executive hereby irrevocably
assigns to the Company, for no additional consideration, the Executive’s entire
right, title and interest in and to all Work Product and Intellectual Property
Rights therein, including the right to sue, counterclaim and recover for all
past, present and future infringement, misappropriation or dilution thereof, and
all rights corresponding thereto throughout the world.  Nothing contained in
this Agreement shall be construed to reduce or limit the Company’s rights, title
or interest in any Work Product or Intellectual Property Rights so as to be less
in any respect than that the Company would have had in the absence of this
Agreement.

 

(c)                                  Further Assurances; Power of Attorney. 
Following the Separation Date, the Executive agrees to reasonably cooperate with
the Company to (i) apply for, obtain, perfect and transfer to the Company the
Work Product as well as an Intellectual Property Right in the Work Product in
any jurisdiction in the world; and (ii) maintain, protect and enforce the same,
including, without limitation, executing and delivering to the Company any and
all applications, oaths, declarations, affidavits, waivers, assignments and
other documents and instruments as shall be requested by the Company.  The
Executive hereby irrevocably grants the Company power of attorney to execute and
deliver any such documents on the Executive’s behalf in his name and to do all
other lawfully permitted acts to transfer the Work Product to the Company and
further the transfer, issuance, prosecution and maintenance of all Intellectual
Property Rights therein, to the full extent permitted by law, if the Executive
does not promptly cooperate with the Company’s request (without limiting the
rights the Company shall have in such circumstances by operation of law).  The
power of attorney is coupled with an interest and shall not be effected by the
Executive’s subsequent incapacity.

 

(d)                                 No License.  The Executive understands that
this Agreement does not, and shall not be construed to, grant the Executive any
license or right of any nature with respect to any Work Product or Intellectual
Property Rights or any Confidential Information, materials, software or other
tools made available to the Executive by the Company.

 

9.                                      Cooperation.  The Parties agree that
certain matters in which the Executive has been involved during the Executive’s
employment may need the Executive’s cooperation with the Company in the future. 
Accordingly, for a period of thirty (30) days following the Separation Date, to
the extent reasonably requested by the Company, the Executive shall cooperate
with the Company in connection with matters arising out of the Executive’s
service to the Company; provided that the Company shall make reasonable efforts
to minimize disruption of the Executive’s other activities.  The Company shall
reimburse the Executive for reasonable expenses incurred in connection with this
cooperation (in addition to providing the Executive with the payment described
in Section 4(a)(ii)).

 

10.                               Non-Disparagement.  The Executive agrees and
covenants that the Executive shall not at any time make, publish, or communicate
to any person or entity or in any public forum any defamatory or disparaging
remarks, comments, or statements concerning the Company Group or its businesses,
or any of its employees or officers, now or in the future.

 

9

--------------------------------------------------------------------------------


 

Nothing in this Agreement is intended to or will be used in any way to prevent
the Executive from providing truthful testimony under oath in a judicial
proceeding or to limit the Executive’s right to communicate with a government
agency, as provided for, protected under or warranted by applicable law.

 

11.                               No Future Employment.  The Executive agrees to
not seek future employment with the Company or the Company Group.

 

12.                               Remedies.  In the event of a breach or
threatened breach by the Executive of any of the provisions of this Agreement,
the Executive hereby consents and agrees that the Company shall be entitled to
seek, in addition to other available remedies, a temporary or permanent
injunction or other equitable relief against such breach or threatened breach
from any court of competent jurisdiction, without the necessity of showing any
actual damages or that money damages would not afford an adequate remedy, and
without the necessity of posting any bond or other security.  Any equitable
relief shall be in addition to, not in lieu of, legal remedies, monetary
damages, or other available relief.  If the Executive fails to comply with any
of the terms of this Agreement or post-termination obligations contained in it,
the Company may, in addition to any other remedies it may have, reclaim any
amounts paid to the Executive under the provisions of this Agreement or
terminate any benefits or payments that are later due under this Agreement,
without waiving the releases provided in it.

 

13.                               Miscellaneous.

 

(a)                                 Assignment.  The Company may freely assign
this Agreement at any time. This Agreement shall inure to the benefit of the
Company Group and its successors and assigns.  The Executive may not assign this
Agreement in whole or in part.   Any purported assignment by the Executive shall
be null and void from the initial date of the purported assignment.

 

(b)                                 Governing Law: Jurisdiction and Venue.  This
Agreement and all matters arising out of or relating to this Agreement, whether
sounding contract, tort, or statute, for all purposes shall be governed by and
construed in accordance with the laws of New Jersey (including its statutes of
limitations) without regard to any conflicts of laws principles that would
require the laws of any other jurisdiction to apply.

 

(c)                                  Entire Agreement.  This Agreement contains
all of the understandings and representations between the Company and the
Executive relating to the subject matter hereof and supersedes all prior and
contemporaneous understandings, discussions, agreements, representations, and
warranties, both written and oral, regarding such subject matter, including,
without limitation, the Employment Agreement which shall be deemed terminated as
of the Effective Date. In the event of any inconsistency between this Agreement
and any other agreement between the Executive and the Company the statements in
this Agreement shall control.

 

(d)                                 Modification and Waiver.  No provision of
this Agreement may be amended or modified unless such amendment or modification
is agreed to in writing and signed by the Executive and by the Company.  No
waiver by either Party of any breach by the other Party of any condition or
provision of this Agreement to be performed by the other Party shall be

 

10

--------------------------------------------------------------------------------


 

deemed a waiver of any similar or dissimilar provision or condition at the same
or any prior or subsequent time, nor shall the failure of or delay by either of
the Parties in exercising any right, power, or privilege under this Agreement
operate as a waiver thereof to preclude any other or further exercise thereof or
the exercise of any other such right, power or privilege.

 

(e)                                  Severability and Judicial Modification. 
Should any provision of this Agreement be held by a court or arbitral authority
of competent jurisdiction to be enforceable only if modified, or if any portion
of this Agreement shall be held to be unenforceable and thus stricken, such
holding shall not affect the validity of the remainder of this Agreement, the
balance of which shall continue to be binding upon the Parties with any such
modification to become a part hereof and treated as though originally set forth
in this Agreement.  The Parties further agree that any such court or arbitral
authority is expressly authorized to modify any such unenforceable provision of
this Agreement instead of severing such unenforceable provision from this
Agreement in its entirety, whether by rewriting the offending provision,
deleting any or all of the offending provision, adding additional language to
this Agreement, or by making such other modifications as it deems necessary to
carry out the intent and agreement of the Parties as embodied in this Agreement
to the maximum extent permitted by law.  The Parties expressly agree that this
Agreement as so modified by the court or arbitral authority shall be binding
upon and enforceable against each of them.  If any provision of this Agreement
is held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other
provisions hereof, and if such provision or provisions are not modified as
provided above, this Agreement shall be construed as if such invalid, illegal,
or unenforceable provisions had not been set forth in it.

 

(f)                                   Captions.  Captions and headings of the
sections and paragraphs of this Agreement are intended solely for convenience
and no provision of this Agreement is to be construed by reference to the
caption or heading of any section or paragraph.

 

(g)                                  Counterparts.  The Parties may execute this
Agreement in counterparts, each of which shall be deemed an original, and all of
which taken together shall constitute one and the same instrument. Delivery of
an executed counterpart of this Agreement by facsimile, email in portable
document format (.pdf), or by any other electronic means intended to preserve
the original graphic and pictorial appearance of a document has the same effect
as delivery of an executed original of this Agreement.

 

(h)                                 Nonadmission.  Nothing in this Agreement
shall be construed as an admission by the Company Group of any wrongdoing
liability, or noncompliance with any federal, state, city, or local rule,
ordinance, statute, common law, or other legal obligation.

 

(i)                                     Notices.  All notices, requests,
consents, claims, demands, waivers and other communications hereunder shall be
in writing and shall be deemed to have been given: (A) when delivered by hand
(with written confirmation of receipt); (B) when received by the addressee if
sent by a nationally recognized overnight courier (receipt requested); (C) on
the date sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next business day if sent after normal business hours of the recipient; or
(D) on the third day after the date mailed, by certified or registered mail,
return receipt requested, postage prepaid. Such communications must be sent to
the

 

11

--------------------------------------------------------------------------------


 

respective Parties at the following addresses (or at such other address for a
Party as shall be specified in a notice given in accordance with this
Section 13(i)):

 

If to the Company:

 

Wayside Technology Group, Inc.
4 Industrial Way West, 3rd Floor
Eatontown, New Jersey 07724
E-mail: michael.vesey@waysidetechnology.com
Attention: Chief Financial Officer

 

 

 

If to the Executive:

 

Simon F. Nynens
56 Oakes Road
Little Silver, NJ 07739
E-mail: simonnynens@gmail.com

 

(j)                                    Notice of Post-Termination Obligations. 
The Executive agrees to notify any subsequent employer of the restrictive
covenants contained in this Agreement.  In addition, the Executive authorizes
the Company Group to provide a copy of the restrictive covenants contained in
this Agreement to third parties, including but not limited to, the Executive’s
subsequent, anticipated, or possible future employer.

 

(k)                                 Acknowledgment of Full Understanding.  THE
EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE EXECUTIVE HAS FULLY READ,
UNDERSTANDS, AND VOLUNTARILY ENTERS INTO THIS AGREEMENT.  THE EXECUTIVE
ACKNOWLEDGES AND AGREES THAT THE EXECUTIVE HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS AND CONSULT WITH AN ATTORNEY OF THE EXECUTIVE’S CHOICE BEFORE SIGNING
THIS AGREEMENT. THE EXECUTIVE FURTHER ACKNOWLEDGES THAT THE EXECUTIVE’S
SIGNATURE BELOW IS AN AGREEMENT TO RELEASE THE RELEASEES FROM ANY AND ALL CLAIMS
THAT CAN BE RELEASED AS A MATTER OF LAW.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
Separation Date.

 

 

COMPANY:

 

 

 

WAYSIDE TECHNOLOGY GROUP, INC.

 

 

 

By:

/s/ Steve DeWindt

 

Name:

Steve DeWindt

 

Title:

President and Chief Executive Officer

 

 

 

EXECUTIVE:

 

 

 

/s/ Simon Nynens

 

Simon F. Nynens

 

Signature Page to Separation and Release Agreement

 

--------------------------------------------------------------------------------